 


114 HR 2123 IH: Enhancing Veterans’ Access to Treatment Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2123 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Murphy of Pennsylvania (for himself, Mr. Lipinski, Mr. Jones, Mrs. Ellmers of North Carolina, Mr. Bucshon, Mr. Renacci, Mr. Tonko, Mr. Kelly of Pennsylvania, Mr. Bilirakis, Mr. Crawford, Mr. Dold, Mr. Tom Price of Georgia, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To direct the Secretary of Veterans Affairs to furnish non-formulary drugs and medicines to veterans diagnosed with mental health disorders, and for other purposes. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Enhancing Veterans’ Access to Treatment Act of 2015.  2.Department of Veterans Affairs furnishing of non-formulary drugs and medicines to veterans with mental health disorders (a)Availability of non-Formulary drugs and medicinesNotwithstanding any other provision of law, in the case of a veteran who is enrolled in the patient enrollment system under section 1705 of title 38, United States Code, who a duly licensed physician, including a Department of Defense physician, has determined is taking or has taken during the 90-day period preceding the date of such determination, a prescribed drug or medicine that has been effective in treating a mental health disorder with which the veteran has been diagnosed, the Secretary of Veterans Affairs shall take such steps as may be necessary to furnish such drug or medicine to such veteran if the prescription is ordered by a duly licensed physician, regardless of whether such drug or medicine is available under the formulary in use by the Department of Veterans Affairs.  
(b)VA capacity To dispense certain non-Formulary drugs and medicinesThe Secretary of Veterans Affairs shall revise the prescription medication formulary of the Department of Veterans Affairs to ensure that all medications within the classes of antipsychotics and antidepressants that are prescribed by Department of Defense physicians, including such medications prescribed for the treatment of post-traumatic stress disorder, traumatic brain injury, schizophrenia, depression, and bipolar disorder, are available at all Department of Veterans Affairs pharmacies.  